FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEJANDRA CRISTINA LIZARRAGA,                    No. 13-71946

               Petitioner,                       Agency No. A026-836-382

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Alejandra Cristina Lizarraga, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings and review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Ali v. Holder, 637 F.3d 1025, 1028-29 (9th Cir. 2011). We

deny the petition for review.

      Substantial evidence supports the agency’s determination that Lizarraga is

removable under 8 U.S.C. § 1182(a)(6)(E)(i), where she knowingly assisted

another alien in seeking entry into the United States in violation of law. See

Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an

affirmative act of assistance in order to establish alien smuggling). Contrary to

Lizarraga’s contention, the agency did not err in relying on the Form I-213 and

accompanying sworn statements in determining whether Lizarraga was removable

as an alien smuggler. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995)

(admission of Form I-213 is fair absent evidence of coercion or that the statements

were not made by petitioner).

      PETITION FOR REVIEW DENIED.




                                          2                                      13-71946